Order entered June 18, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00240-CV

  KING AEROSPACE COMMERCIAL CORPORATION, INC., Appellant

                                         V.

                      OHIO RESOURCES, LLC, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-02740

                                      ORDER

      Before the Court is appellee’s June 17, 2021 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to August 3, 2021. We caution appellee that further extension

requests in this accelerated appeal will be disfavored.


                                              /s/    BONNIE LEE GOLDSTEIN
                                                     JUSTICE